Name: Commission Regulation (EEC) No 423/93 of 25 February 1993 fixing the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 2. 93 Official Journal of the European Communities No L 48/19 COMMISSION REGULATION (EEC) No 423/93 of 25 February 1993 fixing the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, and for compound feedingstuffs manufactured from cereals Q, as last amended by Regulation (EEC) No 1740/78 (8), provides that the levy thus determined, increased by the fixed component, is valid in general for one month but is altered where the levy applicable to the basic product concerned differs by not less than ECU 3,02 per tonne from the average of the levies calculated as described above ; Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 14 (4) thereof, Whereas the fixed component of the levy is specified in Regulation (EEC) No 2744/75 ; on importation into Portugal of products listed in Annex XXIV to the Act of Accession an additional amount is added to the levy ; whereas these amounts were set by Commission Regula ­ tion (EEC) No 3808/90 (9); Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 674/92 (4), and in particular Article 12 (4) thereof, Whereas, in order that account may be taken of the inte ­rests of the African, Caribbean and Pacific States, the levy relating to them in respect of certain products processed from cereals must be reduced by the amount of the fixed component and, in respect of some of these products, by part of the variable component ; whereas this reduction must be made in accordance with Article 14 of Council Regulation (EEC) No 715/90 on the arrangements appli ­ cable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States (10), extended by Regulation (EEC) No 444/92 ( »); Whereas the rules to be applied in calculating the variable component of the import levy on products processed from cereals and rice are laid down in Article 14 (1 ) (A) of Regulation (EEC) No 2727/75 and Article 12' (1 ) (a) of Regulation (EEC) No 1418/76 ; whereas Article 2 of Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and rice (*), as last amended by Regulation (EEC) No 1906/87 (6), provides that the inci ­ dence on the prime costs of these products of the levies applicable to their basic products should be calculated on the basis of the average of the levies applicable to these basic products for the first 25 days of the month preceding that of importation ; whereas this average, adjusted on the basis of the threshold price valid for the basic products in question during the month of importa ­ tion is calculated on the basis of the quantities of basic products considered to have been used in the manufac ­ ture of the processed product or the competing product which serves as a reference for processed products not containing cereals ; Whereas Article 3 (4) of Council Regulation (EEC) No 3763/91 (u), as amended by Regulation (EEC) No 3714/ 92 (13), allows that within the limit of an annual quantity of 8 000 tonnes, the levy shall not be applied to imports into the French department of Reunion of wheat bran falling within CN code 2302 30 from the African, Carib ­ bean and Pacific (ACP) States ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (H) no levies shall apply on Whereas Commission Regulation (EEC) No 1579/74 of 24 June 1974 on the procedure for calculating the import levy on products processed from cereals and from rice and for the advance fixing of this levy for these products O OJ No L 168, 25. 6. 1974, p. 7 . (&gt;) OJ No L 202, 26. 7. 1978, p. 8 . (') OJ No L 366, 29. 12. 1990, p. 1 . (10) OJ No L 84, 30. 3 . 1990, p. 85. ( ») OJ No L 52, 27. 2. 1992, p. 7. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p . 1 . 0 OJ No L 166, 25. 6 . 1976, p . 1 . 0 OJ No L 73, 19 . 3 . 1992, p . 7. 0 OJ No L 281 , 1 . 11 . 1975, p. 65. (*) OJ No L 182, 3 . 7. 1987, p . 49. (12) OJ No L 356, 24. 12. 1991 , p. 1 . ( ,J) OJ No L 378, 23. 12. 1992, p. 23. (H) OJ No L 263, 19. 9 . 1991 , p. 1 . No L 48/20 Official Journal of the European Communities 26. 2. 93 imports of products originating in the overseas countries and territories ; within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 by Regulation (EEC) No 2727/75 it is to be extended to glucose and glucose syrup falling within CN codes 1702 30 51 and 1702 30 59 ; whereas consequently the levy fixed for products falling within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 also applies to products falling within CN codes 1702 30 51 and 1 702 30 59 ; whereas, to ensure that the provision in ques ­ tion is properly applied, these products and the levy thereon should be explicitly mentioned in the list of levies ; Whereas Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing coun ­ tries ('), as last amended by Regulation (EEC) No 1509/92 (2), reduces by 50 % the levy or importation into the Community of products of CN code 1108 1300, within the limit of a fixed amount of 5 000 tonnes a year ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (12) are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 3819/92 (13) ; ; Whereas Council Regulations (EEC) No 518/92 (3), (EEC) No 519/92 (4) and (EEC) No 520/92 0 of 27 February 1992 on certain procedures for applying the Interim Agreements on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic respectively, of the other part, introduce arrangements for reducing import levies on certain products ; whereas Commission Regula ­ tion (EEC) No 585/92 (6), as amended by Regulation (EEC) No 955/92 Q, lays down detailed rules for applying the arrangements provided for in these agreements as regards cereals ; Whereas, in accordance with Article 18 ( 1 ) of Regulation (EEC) No 2727/75, the nomenclature provided for in this Regulation is incorporated in the combined nomencla ­ ture, HAS ADOPTED THIS REGULATION : Whereas Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements appli ­ cable to products falling within CN codes 0714 10 and 0714 90 originating in certain third countries (8), as last amended by Regulation (EEC) No 3909/92 (9), lay down the terms on which the import levy is limited to 6 % ad valorem ; Article 1 The import levies to be charged on the products listed in Article 1 (d) of Regulation (EEC) No 2727/75 and in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 2744/75 shall be as set out in the Annex hereto.Whereas Council Regulation (EEC) No 2730/75 of 29 October 1975 on glucose and lactose (10), as amended by Regulation (EEC) No 222/88 (u), stipulates that the treat ­ ment provided for glucose and glucose syrup falling (') OJ No L 370, 31 . 12. 1990, p. 121 . 0 OJ No L 159, 12. 6. 1992, p. 1 . (3) OJ No L 56, 29 . 2. 1992, p. 3 . Article 2 This Regulation shall enter into force on 1 March 1993. (4) OJ No L 56, 29 . 2. 1992, p . 6. 0 OJ No L 56, 29. 2. 1992, p . 9 . (Ã  OJ No L 62, 7. 3 . 1992, p. 40. o OJ No L 102, 16 . 4. 1992, p . 26. o OJ No L 43, 13 . 2. 1987, p. 9 . O OJ No L 394, 31 . 12. 1992, p. 23. (I0) OJ No L 281 , 1 . 11 . 1975, p. 20 . (") OJ No L 28, 1 . 2. 1988, p . 1 . (&gt; 2) OJ No L 387, 31 . 12. 1992, p. 1 . (13) OJ No L 387, 31 . 12. 1992, p. 13 . 26. 2. 93 Official Journal of the European Communities No L 48/21 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX to the Commission Regulation of 25 February 1993 fixing the import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies (') ACP Third countries (other than ACP)(8) 0714 10 10 (') 122,78 129,43 071410 91 126,41 (3)0 126,41 0714 10 99 124,60 129,43 0714 90 11 1 26,41 (3)0 126,41 0714 90 19 124,60 (3) 129,43 1102 20 10 244,93 250,97 1102 20 90 138,79 141,81 1102 30 00 152,41 155,43 110290 10 227,54 233,58 1102 90 30 208,19 214,23 1102 90 90 140,26 143,28 1103 1200 208,19 214,23 1103 13 10 244,93 250,97 1103 13 90 138,79 141,81 1103 1400 152,41 155,43 1103 19 10 275,69 281,73 1103 19 30 227,54 233,58 1103 1990 140,26 143,28 1103 21 00 251,89 257,93 1103 29 10 275,69 281,73 1103 29 20 227,54 233,58 1103 29 30 208,19 214,23 1103 29 40 244,93 250,97 1103 29 50 152,41 155,43 1103 29 90 140,26 143,28 1104 11 10 128,94 131,96 110411 90 252,82 258,86 1104 12 10 117,97 120,99 11041290 231,32 237,36 110419 10 251,89 257,93 1104 19 30 275,69 281,73 1104 19 50 244,93 250,97 No L 48/22 Official Journal of the European Communities 26. 2. 93 (ECU/tonne) CN code Import levies (*) ACP Third countries (other than ACP) (8) 1104 19 91 258,80 264,84 11041999 247,52 253,56 1104 21 10 202,26 205,28 1104 21 30 202,26 205,28 1104 21 50 316,03 322,07 1104 21 90 128,94 131,96 1104 2210 10 (4) 117,97 120,99 1104 2210 90 0 208,19 211,21 1104 22 30 208,19 211,21 1104 22 50 185,06 188,08 1104 22 90 117,97 120,99 110423 10 217,71 220,73 1104 23 30 217,71 220,73 1104 23 90 138,79 141,81 1104 29 11 186,12 189,14 1104 29 15 203,70 206,72 1104 29 19 220,02 223,04 1104 29 31 223,90 226,92 1104 29 35 245,06 248,08 1104 29 39 220,02 223,04 1104 29 91 142,74 145,76 1104 29 95 156,22 159,24 1104 29 99 140,26 143,28 1104 30 10 104,96 111,00 1104 30 90 102,05 108,09 110620 10 122,78 (3) 129,43 1106 20 90 215,44 0 239,62 1107 10 11 249,09 259,97 1107 10 19 186,12 197,00 1107 10 91 225,01 235,89 0 1107 10 99 168,13 179,01 (") 1107 20 00 195,94 206,82 0 1108 11 00 307,87 328,42 1108 1200 219,07 239,62 1108 1300 219,07 239,620 1108 14 00 109,53 239,62 1108 19 10 218,55 249,38 1108 1990 109.53X3) 239,62 1109 00 00 559,76 741,10 1702 30 51 285,75 382,47 1702 30 59 219,07 285,56 1702 30 91 285,75 382,47 1702 30 99 219,07 285,56 1702 40 90 219,07 285,56 1702 90 50 219,07 285,56 1702 90 75 299,35 396,07 1702 90 79 208,19 274,68 26. 2. 93 Official Journal of the European Communities No L 48/23 (ECU/tonne) CN code Import levies (') ACP Third countries (other than ACP)(8) 2106 90 55 219,07 285,56 2302 10 10 56,34 62,34 230210 90 120,73 126,73 2302 20 10 56,34 62,34 2302 20 90 120,73 126,73 2302 30 10 56,34 (10) 62,34 2302 30 90 1 20,73 (,0) 1 26,73 2302 40 10 56,34 62,34 2302 40 90 120,73 126,73 2303 10 11 272,14 453,48 (') 6 % ad valorem, subject to certain conditions. (2) In accordance with Council Regulation (EEC) No 1180/77 this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. (3) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1 106 20,  arrow-root starch falling within CN code 1108 19 90. (4) Taric code : clipped oats. Is) Taric code : CN code 11042210, other than 'clipped oats'. (') Pursuant to Regulation (EEC) No 3834/90, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50% within the limit of a fixed quantity of 5 000 tonnes. f7) In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African, Caribbean and Pacific States. (8) On importation into Portugal, the levy is increased by the amount specified in Article 2 (2) of Regulation (EEC) No 3808/90. (') No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (10) Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African, Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion . ("J Products falling within this code, imported from Poland, the Czech and Slovak Federal Republic or Hungary under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 585/92 have been presented, are subject to the levies set out in the Annex to that Regulation.